Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election / Restriction Requirement
Applicant's election without traverse of in the reply filed on December 15, 2021 is acknowledged. Specifically, the applicant elected claim 1-10, withdrew claims 43-48 and 50, cancelled claim 49, and added new claims 51-53.  Claims 11-42 were previously cancelled.  
Claims 43-48 and 50 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Information Disclosure Statements
The information disclosure statement(s) (IDS) submitted on 02/17/2020, 02/02/2021, & 02/03/2021 have been considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) have been considered by the examiner.

Title of the Invention
The title of the invention is not descriptive. The title of the invention is “Method and Apparatus for Operating a Computer.” A new title is required that is clearly indicative of the invention to which the claims are directed. 

Objection to Abstract
The abstract of the disclosure is objected to because the Abstract uses claim punctuation instead of periods.  Correction is required.  See MPEP § 608.01(b).


Objection to Claims
Claim 10 objected to because of the following informalities:  Claim 10 recites “the memory status switch.” This feature, for the purpose of examination, is interpreted as “the memory state switch,” which has antecedent support and support in the specification. Appropriate correction is required.
	Claim 43, which has been withdrawn, is objected to because of the following informalities: claim 43 outline lettering and numbering of a, b, i, and ii. Appropriate correction is required.

Rejection of Claim under 112(d)
Claim 3 rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends. All of the limitations found in claim 3 are also found in independent claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10, and 51 are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0240761 Yui (hereinafter referred to as “Yui”) in view of US 2016/0283313 to Robertson et al. (hereinafter referred to as Robertson).
Regarding claim 1, Yui teaches features of,
A computer system comprising 
	a processor (Yui, fig. 2, control unit (CPU)) in communication with a memory structure; (Yui, fig. 2, control unit (ROM, RAM), also hard disk 23.)
the processor retrieving and executing executable code stored in the memory structure thereby to process data stored in and retrieved from the memory structure; 
Yui teaches an executable program and data being stored on a computer system. Yui in [0002-3] states, “[0002] In a computer system, hitherto, a file of program or data is stored in a hard disk drive or other storage device, and the file is read or written and used in various information processes. [0003] At the present, along with the wide spread of the Internet, most computer systems of corporate or personal use are connected to the network, and data is transmitted and received mutually.”
the memory structure including at least an area designated as an executable application code storage area and a separate area broadly designated as a data storage area; 
The description of Yui’s fig. 5 in [0065-76] teaches how a write control prohibits writes based on the file being an executable file or a non-executable file.  The write control makes determinations regarding whether to prohibit a write based on the naming of the file or the type of folder. Yui in [0071-72] teaches that “prohibited folders” are folders that prohibit writing because (executable file or other protected files) in these prohibited folders have effects on the stability of the computer system. The areas of memory that store .exe, .com, .cmd, .bat, or .dll (See [0067]) and/or the areas of memory that include programs with an attribute flag designating executable files (see [0068]) correspond to the “executable application code storage area” of the claim. The other areas of the memory in Yui correspond to “a separate area broadly designated as a data storage area” of the claim.
Yui treats these two areas (executable files and data) very differently. Data files treatment may be illustrated in Yui fig. 5 when in the normal prohibit mode of step p1 (Yes), step p2 determines that a file is non-executable (data), the process goes to p4, where it is determined if the non-executable file is being written into a prohibited folder that is reserved for non-writeable files. If the non-executable file in p4 is determined not to be in a prohibited folder, then the method proceeds to p5 and the file is written / created normally. However, if the non-executable file is determined to be written to a prohibited folder in p4, then 
the executable application code storage area switchable by a memory state switch structure between at least a first state and a second state; 
Yui, fig. 2, key switch 25, see also Yui, fig 1(a) for physical key switch. Yui in [0012] states, “The changeover input unit is composed of electronic switch by physical means such as key or pushbutton, or software switch for changing over on the software.” The Examiner interprets the first and second state as corresponding to the setting of the key switch 25 which allows or prevents writes to certain folders based on files being executable files or non-executable files.  This is also depicted in p1 of fig. 5 in Yui, and further taught in [0066] of Yui, which describes step p1 of fig. 5 in relation to the key switch 25 of fig. 1(a).
whereby in the first state the memory in the executable application code storage area is read enabled and write enabled; 
whereby in the second state the memory in the executable application code storage area is read enabled and write disabled … 
Fig. 5 of Yui is directed to a write control process as taught in [0065], however, this write control process does not disable the reading process. Thus, the Examiner asserts that in both states in Yui fig. 5 (write enabled or write disabled) that read is enabled. As stated above, writing is dependent upon the position of the key switch 25 in fig. 1b of Yui, which corresponds to the prohibition mechanism of p1 (Yes or No) in fig. 5 of Yui. 
Yui in [0076] states, “By this operation, if write rejection is set by the key switch 25, creation of executable file or creation into prohibited folder can be eliminated. When set in write permission, it is allowed to create as usual.” (emphasis added) See step p1 and p5 of fig. 5 of Yui, which depicts the executable file being created due to the switch 25 being set to allow writing / creation of the executable file in the folders. See also steps p1 (Yes / prohibited) to p2, to p3 of fig. 5 of Yui which shows an 
…
wherein the executable application code is not permitted to be executed from the data storage area.
The areas of memory that store .exe, .com, .cmd, .bat, or .dll (See [0067]) and/or the areas of memory that include programs with an attribute flag designating executable files (see [0068]) correspond to the “executable application code storage area” of the claim. The other areas of memory are broadly interpreted as corresponding to “a separate area broadly designated as a data storage area.” 
Yui at [0068] states, “In the case of the OS 32 setting up an attribute flag for permitting to execute the file, it may be judged to be executable when the attribute flag is set up.” (emphasis added) Thus, Yui teaches areas that are deemed to include a file with the appropriate attribute flag are executable, however, areas that do not include these attribute files, which correspond to data areas, are not permitted to be executed.     
Yui fails to teach,
… whereby the kernel application that loads executable code into memory will not load executable code from an application code storage area unless the application code storage area is in a read only write disabled state; and
However, Robertson teaches this feature, because Robertson in [0032] teaches a memory control unit (MCU) 530 that enables write access while disabling read / execution access to a program region 520b (“application code storage area”), to prevent loading of files while they are being updated / changed. Robertson in [0032] also teaches disabling of write access while enabling read / execution access to the program region 520b during normal operation, where program may not be modified / updated. 
Robertson at [032] states, “[t]he MCU 530 can further be arranged to enable write access to the program region 520b and to disable at least one of read access and execute access to the program region disable write access to the program region 520b and to enable at least one of read access and execute access to the program region” (emphasis added)
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of Yui with Robertson. One of ordinary skill in the art would have been motivated to perform such an addition to provide for Robertson’s capability to prevent loading of files while they are being updated / changed, and then to allow for the writing of files after the updates / changes have been made.  

Regarding claim 2, Yui and Robertson teach,
The computer system of claim 1 wherein executable application code is not permitted to be stored in the data storage area.
	Yui teaches the areas of memory that store .exe, .com, .cmd, .bat, or .dll (See [0067]) and/or the areas of memory that include programs with an attribute flag designating executable files (see [0068]) correspond to the “executable application code storage area” of the claim. The other areas of memory are broadly interpreted as corresponding to “a separate area broadly designated as a data storage area.” 
	Robertson also teaches the program region 520b of fig. 5 that stores program / executable data (storage for “executable application code”) and general purpose region 520c. In fig. 1 and [0015] of Robertson, in the second to last sentence, it is stated that the program region 120b can provide program code accessible to the processing unit 112.  

Regarding claim 3, Yui and Robertson teach,
The computer system of claim 1 wherein executable application code is not permitted to be executed from the data storage area.  
	The features of claim 3 are already recited in claim 1, and thus, have been rejected above under 112(d). 

Regarding claim 4, Yui and Robertson teach,
The computer system of claim 1 wherein the executable application code storage area and the separate data storage area are located within the same memory structure.
	Yui in the Abstract teaches that the write control process is directed to writing a file into the storage device 37 of the computer system 1.  Thus, data files and executable files are both written to the same memory structure, which is storage device 37. 
Robertson also teaches the program region 520b of fig. 5 that stores program / executable data (storage for “executable application code”) and general purpose region 520c (“separate data storage area”). In fig. 1 and [0015] of Robertson, in the second to last sentence, it is stated that the program region 120b can provide program code accessible to the processing unit 112.  

Regarding claim 5, Yui and Robertson teach,
The computer system of claim 1, wherein the processor is a single processor.
	Yui in the Abstract teaches that the computer system 1 includes a control unit 11 (“single processor”).

Regarding claim 6, Yui and Robertson teach,
The computer system of claim 1, wherein the processor comprises at least a first processor and a second processor.
Robertson teaches multiple processors in fig. 5, including a CPU 512 (“first processor”) and a memory control unit (MCU) (“second processor”). 
Robertson in [0014] also teaches, “FIG. 1 schematically illustrates an example of an SoC 110. The SoC 110 may include various features for supporting updates to program code, e.g., over the air updates. For instance, the SoC 110 may include a read while write (RWW) flash and multicore (not shown). This may permit one central processing unit (CPU) on the SoC 110 to be updating a non-volatile memory (NVM) image while another CPU can continue to support an application, thus minimizing intrusion. …” (emphasis added)

Regarding claim 7, Yui and Robertson teach,
The computer system of claim 1, comprising multiple processors; each processor adapted to execute code adapted for predefined, separate tasks.
Robertson teaches multiple processors in fig. 5, including a CPU 512, a memory control unit (MCU), and a a fault collection unit 524, which are described in [0030-33] of Robertson as having different functionality, and thus, they each perform different tasks. 

Regarding claim 8, Yui and Robertson teach,
The computer system of claim 1, wherein the processor performs the function of the memory state switch structure.
	Yui describes in [0066] the physical key switch 25 that performs the “write reject” of step p1 in fig. 5, which is discussed above. 
However, [0106] of Yui also teaches a software switch.  Yui [0106] states, “Instead of the key switch 25, write permission or rejection may be changed over by software switch. In this case, as shown in perspective view in FIG. 11, a setting screen is shown in the display 21.”

Regarding claim 10, Yui and Robertson teach,
The computer system of claim 1, wherein the memory status switch structure comprises a manually operable switch.
For the purpose of examination, “the memory status switch” is being interpreted as “the memory state switch.” Yui in figs. 1a and 1b clearly depict the key switch 25 that is a “manually operable switch” that changes the state of the memory, as depicted in step p1 of fig. 5, which is discussed above. 

Regarding claim 51, Yui and Robertson teach,
The computer system of claim 1 wherein the system uses a remote mode switch control.  
Yui and Robertson teach the claimed invention except for making the switch a remote switch (i.e., making the switch separable). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made a remote switch, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yui, in view of Robertson, and further in view of US 2015/0205949 to Iskin et al. (hereinafter referred to as Iskin).
Yui and Robertson fail to teach,
The computer system of claim 1, wherein the executable application code is stored in a predetermined directory structure and the processor sets the read write status of the predetermined directory structure to read and write status during loading of the executable application code and then sets the read write status of the predetermined directory structure to read only status in order to permit execution of the executable application code by the one or more processors.
	However, Iskin teaches these features,
	Iskin in fig. 2 depicts a method of access control entry (ACE), where applications (“executable application code”) are installed (i.e., by an administrator) as taught in [0066-67] of Iskin. However, once installed, the applications become read only and are not write enabled. Iskin in [0072] summarizes the teachings of fig. 2 and [0066-71] of Iskin by describing how applications are installed in a folder with read and write permissions, but then the applications may only be read.
	Iskin in [0072] states, “As a result of the foregoing method of flowchart 200, an ACE is stored in association with each of the application components included in the application package. The ACE may specify one or more levels of permission required to perform one or more actions with respect to at least one of the application components. For example, the ACE may specify that a certain level of permission 
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of Yui and Robertson with Iskin. One of ordinary skill in the art would have been motivated to perform such an addition to provide for the capability to install applications, where installation requires writing, in particular folders, which is common in application installation. Then, after installation, Iskin teaches the common capability of having permissions on the application that are set (for the user) to read only and write disable  

Claim 52 is rejected under 35 U.S.C. 103 as being unpatentable over Yui, in view of Robertson, and further in view of US 2007/0226493 to O’Brien et al. (hereinafter O’Brien).
Yui and Robertson fail to teach,
The computer system of claim 51 where the remote mode switch control utilizes a hash of the executable application code to verify any modification or tampering with the application storage space.  
However, O’Brien teaches this feature,
O’Brien in the last two sentences of [0041] states, “Additionally, the cryptographic processor 302 can be programmed to ensure that information loaded into the MLS file system has been provided by a trusted source and that the integrity of the information has been checked. For example, this can be accomplished using checksum/hashing technology.” (emphasis added) Moreover, O’Brien is directed to 
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of Yui and Robertson with O’Brien. One of ordinary skill in the art would have been motivated to perform such an addition to provide for the common ability to check the integrity of data stored in a computer by using a hahs function / checksum of the program. The art of protecting memory by limiting access, as taught by Yui and Robertson, is closely associated with the functionality of checking the integrity of data before it is loaded or executed in a program. All of the references are directed to insuring the stability of data in systems that are subject to hackers, exploits, and other malicious actors / programs.

Claim 53 is rejected under 35 U.S.C. 103 as being unpatentable over Yui, in view of Robertson, and further in view of 2004/0255141 to Hodder et al. (hereinafter Hodder).
Yui and Robertson fail to teach,
The computer system of claim 1 wherein the system uses firmware and related boot startup code that is not part of the storage system to switch between enabling the application storage space for read only or write enabled.
	Robertson in [0032], which is discussed above in detail in the rejection of claim 1, teaches switching between read only and write enabled.  However, Robertson does not teach using a firmware to perform the switching.
	However, Hodder teaches this feature,
Hodder teaches financial software that is protected by preventing overwriting or tampering with memory cells, which contain sensitive files (programs that modify financial data and the financial data itself. Specifically, Hodder in the last sentence of [0046] teaches the use of the firmware BIOS (i.e., boot program) that provides read / write memory access to an application.

At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of Yui and Robertson with Hodder.  One of ordinary skill in the art would have been motivated to perform such an addition to provide the ability to control modification using a read only memory (ROM), such as firmware that is related to a BIOS (used in boot startup), in order to increase the stability of the system by making it extremely difficult to change the mechanism (i.e., firmware) that enables writes / changes to the application programs.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN WILLIAM AVERY whose telephone number is (571) 272-3942.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on (571) 272-3739.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/B.W.A./

/FARID HOMAYOUNMEHR/Supervisory Patent Examiner, Art Unit 2495